Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to applicant’s amendment/response filed on 04/14/2021, which has
been entered and made of record.  Claim 1-2, 4-6, 8-11, 15 and 17, 19 are amended. Claims 1-20 are pending in the application.
		
Response to Arguments
Applicant arguments regarding claim rejections under 103 are considered, but are not persuasive. 
The obvious double patenting rejection is withdrawn in view of terminal disclaimer filed by Applicant on 06/03/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowder et al. (US 2014/0243070 A1, hereinafter Crowder) in view of Mori (US 2014/0104582).
Regarding claim 1, Crowder teaches:
A video system ([0012], “Another embodiment is directed to a self-contained projection system for a gaming machine.”) comprising: 
An optically transparent enclosure; ([0102], “As shown in FIG. 1, the gaming machine 10 includes a top box 22 and a main cabinet 16. According to one embodiment, the top box 22 is a separate and distinct component that is affixed to the main cabinet 14. In another embodiment, the top box 22 is an area that is partitioned from the main cabinet 14. Alternatively, the top box 22 and the main cabinet 14 may be contiguous areas with the outward appearance of two distinct components.”)
an electronic gaming machine contained attached to the enclosure; ([0087], “The self-contained projection system 200 is mounted within a gaming cabinet 206 comprising brackets 208 provided on the sides of the enclosure 202, as shown in FIG. 20.”)
an image control system electromagnetically connected to a gaming network associated with one of a gaming venue or to a stored media database to select a background video or a background image and at least one of a different video or a different image; ( 
at least one of the selected background video, the selected background image, the selected different video, or the selected different image selected from at least one of the gaming network, a  live video feed, a dynamic data stream, a three dimensional graphic, or the stored media database; .([0096], “Overall, the back end system 142 performs several functions. For example, the back end system 142 can collect data from the slot floor as communicated to it from other network components, and maintain the collected data in its database. The back end system 142 may use slot floor data to generate a report used in casino operation functions. Examples of such reports include, but are not limited to, accounting reports, security reports, and usage reports. The back end system 142 may also pass data to another server for other functions. Alternatively, the back end system 142 may pass data stored on its database to floor hardware for interaction with a game or game player. For example, data such as a game player's name or the amount of a ticket being redeemed at a game may be passed to the floor hardware.”)
at least one of the selected background video, the selected background image, the selected different video, or the selected different image further coordinated with either the electronic gaming machine or a player of the electronic gaming machine, or both. .([0096], “Overall, the back end system 142 performs several functions. For example, the back end system 142 can collect data from the slot floor as communicated to it from other network components, and maintain the collected data in its database. The back end system 142 may use slot floor data to generate a report used in casino operation functions. Examples of such reports include, but are not limited to, accounting reports, security reports, and usage reports. The back end system 142 may also pass data to another server for other functions. 
	a video server processor connected to the image control system to generate a plurality of control video feeds, each of the plurality of control video feeds represents at least one of the selected background video, the selected background image, the selected different video, or the selected different image; (FIG. 18, [0093], “FIG. 18 illustrates a casino gaming system that may include one or more gaming machines 10 that have a curved display. The casino gaming system 140 comprises one or more gaming machines 10. The gaming machines 10 illustrated in FIG. 18 act as terminals for interacting with a player playing a casino game. 
	an image generating system to distribute the plurality of control video feeds; (FIG. 18, [0093], “FIG. 18 illustrates a casino gaming system that may include one or more gaming machines 10 that have a curved display. The casino gaming system 140 comprises one or more gaming machines 10. The gaming machines 10 illustrated in FIG. 18 act as terminals for interacting with a player playing a casino game. Networking components facilitate communications between the system server 142 and game management units 152 that control displays for carousels of gaming machines 10 across a network. Game management units (GMU's) 152 connect gaming machines to networking components and may be installed in the gaming machine cabinet or external to the gaming machine 10. The function of the GMU 152 is similar to the function of a network interface card connected to a desktop personal computer (PC). Some GMU's 152 have much greater capability and can perform such tasks as presenting and playing a game using a display (not shown) operatively connected to the GMU 152.”) and
wherein the distributed control video feeds … such that the selected different video or the selected different image, background image or the selected background video and a completed image or a completed video is displayed by the image generating system on the enclosure to conceal the electronic gaming machine ([0042], “A video image 16 of one or more mechanical reels is projected onto the curved material 12 by a digital light projection (DLP) device 18 or other light projection system. In one embodiment, the DLP device 18 is a Samsung P400 LED projector.” [0083], “The secondary display 108 is composed of a LCD 109 that is placed in front of a secondary curved display 110. As shown in FIG. 17A, the LCD 109 obscures the secondary curved display 110. The LCD 109 may present a bonus game, game-related information, or non-game related information.” The image is projected outside the housing and the inside part of the housing (the gaming machine) is not visible. [0048] teaches the outmost layer is a transparent material. When image is projected on it, the inside of the outmost layer is not visible anymore.)
However, Crowder does not explicitly teach:
video feeds employing pixel manipulation including image blending, pixel movement and pixel relocation 
On the other hand, Mori teaches:
video feeds employing pixel manipulation including image blending, pixel movement and pixel relocation  ([0005], “The multiple projection is a projection method in which projection (projected) images produced by a plurality of projection devices are joined or combined with one another on a plane of projection (screen) so that one image as a whole is displayed. At the time of combining the plurality of projection images, their joints will be 
Crowder teaches a video system wherein images are generated and projected on the slot machine. An image generated by projections, if not proper combined, may have image quality reduction problem in the overlapping area. Proper image and pixel manipulation techniques should be used to solve this problem.  However, Crowder does not explicitly teach what kind of image manipulation techniques to use to generate the uniform edited image. Mori specifically teaches using edge blending, pixel movement and relocation techniques to generate a good quality image.


Regarding claim 2, Crowder in view of Mori teaches:
The video system of claim 1 further comprising an audio system connected to the image control system.( Crowder [0109], “The main cabinet 14 of the gaming machine also houses a game management unit (not shown) that includes a CPU, circuitry, and software for receiving signals from the player-activated buttons 20, operating the games, and transmitting signals to the respective game display 12, 24 and speakers.”)


Regarding claim 3, Crowder in view of Mori teaches:
The video system of claim 1 wherein the stored media database includes information associated with the player. .( Crowder [0096], “Overall, the back end system 142 performs several functions. For example, the back end system 142 can collect data from the slot floor as communicated to it from other network components, and maintain the collected data in its database. The back end system 142 may use slot floor data to generate a report used in casino operation functions. Examples of such reports include, but are not limited to, accounting reports, security reports, and usage reports. The back end system 142 may also pass data to another server for other functions. Alternatively, the back end system 142 may pass data stored 

Regarding claim 4, Crowder in view of Mori teaches:
The video system of claim 1 wherein the image generating system includes a video projector in the enclosure. (Crowder, [0042], “A video image 16 of one or more mechanical reels is projected onto the curved material 12 by a digital light projection (DLP) device 18 or other light projection system. In one embodiment, the DLP device 18 is a Samsung P400 LED projector.”) 

claim 5, Crowder in view of Mori teaches:
The video system of claim 1 including a plurality of light sources adjacent the enclosure. (Crowder, [0083], “The secondary display 108 is composed of a LCD 109 that is placed in front of a secondary curved display 110. As shown in FIG. 17A, the LCD 109 obscures the secondary curved display 110. The LCD 109 may present a bonus game, game-related information, or non-game related information.”)

Regarding claim 6, Crowder in view of Mori teaches:
The video system of claim 5 wherein the plurality of light sources comprise at least one of LED's, LCD's, CRT's, plasma and OLED's. (Crowder, [0081], “In one embodiment, the secondary display screen 104 is a LCD, plasma, CRT,”)

Regarding claim 7, Crowder in view of Mori teaches:
 The video system of claim 1 wherein the pixel manipulation further includes at least one of: pixel cloning, pixel scaling or pixel masking.(Crowder, [0041], “For example, the symbols that form a winning pay line may interact with one another or the symbols may be emphasized by expanding the size of the symbol.”)

Regarding claim 8, Crowder in view of Mori teaches:
The video system of claim 1 further including a plurality of selected different videos and/or the selected different images at least partially layered over each other and the selected background video or the selected background image. (Mori [0005], “The multiple 


Regarding claim 9, Crowder teaches:
A video system (Crowder [0012], “Another embodiment is directed to a self-contained projection system for a gaming machine.”) comprising: 
A plurality of optically transparent enclosure; (Crowder FIG. 18, slot machines 10.)
A plurality of electronic gaming machines in a game venue, one of the electronic gaming machines being attached to one of the enclosures; (Crowder [0087], “The self-contained projection system 200 is mounted within a gaming cabinet 206 comprising brackets 208 provided on the sides of the enclosure 202, as shown in FIG. 20.” Inside of each of the slot machines is a gaming machine as shown in FIG. 2. )
The rest of the claim recites similar limitations of claim 1, thus are rejected similarly.

Regarding claim 10, Crowder in view of Mori teaches:
The video system of claim 9 including a plurality of light sources adjacent to the enclosure, wherein the plurality of light sources comprise at least one of LED's, LCD's, CRT's, plasma and OLED's. (Crowder, [0081], “In one embodiment, the secondary display screen 104 is a LCD, plasma, CRT,” FIG. 18 shows the plurality of slot machines each has a display screen.)

Claim 11-14 recite similar limitations of claim 2-3, 7, 14 respectively, thus are rejected using the same rejection rationale respectively.

Claim 16-17, 19 recite similar limitations of claim 7, 8, 4 respectively, thus are rejected using the same rejection rationale respectively.

claim 20, Crowder in view of Mori teaches:
The video system of claim 15 further including the operation of sending an audio signal to and/or from the player.( Crowder [0109], “The main cabinet 14 of the gaming machine also houses a game management unit (not shown) that includes a CPU, circuitry, and software for receiving signals from the player-activated buttons 20, operating the games, and transmitting signals to the respective game display 12, 24 and speakers.”)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowder in view of Mori.
Regarding claim 18, Crowder in view of Mori teaches:
The method of claim 15 wherein
However, Crowder in view of Mori does not, but Pryzby teaches:
 the operation of displaying includes generating a holographic image.(FIG. 6)
Crowder in view of Mori teaches displaying image in a casino environment. Pryzby teaches image displayed in a casino environment can be a holographic image. 
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teaching of Crowder in view of Mori with the specific teaching of Pryzby to provide players with more immersive display environment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.